 

Case 20-10343-LSS Doc 3680 Filed 05/12/21 Page1lof1

, FILED

Justice Lauri Selber Silverstein 202 HAY l2 AM 9; 10
BSA Bankruptcy Case Che
824 Market Street IS BANKRUp TA

Morn il UPTr -
6th Floor ISTRIC OF Den SOUR:

Wilmington, DE 19801

From:

Re:

 

*##eEEEEEEE* Dioase do not Show my name if this is published* *************
A 12-year-old boy and his two sisters were dealing with tremendous turmoil, chaos and uncertainty at
home. Their mother had begun having extremely severe bouts of depression & mental illness, resulting
in several periods of hospitalization, and their father was becoming increasingly despondent, being the
sole income earner while trying to hold the family together and get them through the family crisis.

The man that boy trusted most outside his immediate family during that time was a pillar of his
community, and a close neighbor. The man who ended up reaching far across the front seat of the

truck, TR during the ride home from scout practice, telling him to ‘relax’ while

That boy was me, and the man was my Boy Scout Troop Scoutmaster.

Sure, it could have resulted in a worse outcome, perhaps had the child not eventually told his parents
about a highly uncomfortably experience that occurred on the way home from scout practice. But NO
child in such a vulnerable circumstance, much less any child, should have had to endure that.

BSA, it’s time for you to do the right thing.

+#EKKEKEEEE* Digace do not show my name if this is published**************

 
